



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Richert 
          v. Stewards Charitable Foundation,






2006 
          BCCA 9



Date: 20060105





Docket: CA032737

Between:

Harry 
    Richert

Appellant

(
Plaintiff
)

And

Stewards 
    Charitable Foundation

Respondent

(
Defendant
)








Before:


The 
          Honourable Chief Justice Finch




The 
          Honourable Madam Justice Saunders




The 
          Honourable Mr. Justice Smith



Oral Reasons for Judgment




K. 
          Chan


Counsel for the Appellant




I. 
          Worland


Counsel for the Respondent




Place 
          and Date:


Vancouver, British Columbia




5 January 2006



[1]

FINCH, C.J.B.C.
:  The plaintiff appeals from a judgment pronounced 
    in B.C. Supreme Court on 16 February 2005.  The learned trial judge dismissed 
    the plaintiffs claim to recover a sum of money, either $1,000 or $845, which 
    the defendant had received from the plaintiff in response to the defendants 
    invitation to attend a charity lunch.  The claim advanced by the plaintiff 
    was that the transfer of $1,000 to the defendant was not a gift but was rather 
    transferred under a mistake that led to a resulting trust or, alternatively, 
    that led to a unilateral contract.

[2]

The learned trial judge held that no contract had been formed.  He 
    said the transfer of money to the defendant was a perfected gift.  In reaching 
    that conclusion he relied essentially on the affidavit evidence that was before 
    him from the plaintiff.

[3]

On this appeal counsel for the appellant has argued essentially that 
    the judge erred in finding a gift had been made, and that properly construed, 
    the circumstances gave rise to a unilateral contract.  The argument is that 
    the plaintiff did not intend a contract to have been made and that equity 
    should intervene to set the contract aside.

[4]

I do not think it is necessary to reach any firm conclusion on whether 
    this was a gift or whether there was a unilateral contract.  I rather incline 
    to the view that the judge reached the right conclusion.  However, even if 
    he erred in concluding that this was a gift, and that the transaction instead 
    resulted in a unilateral contract, I do not consider it a case where equity 
    would intervene because the parties cannot be restored to their original positions.

[5]

I would dismiss the appeal.

[6]

SAUNDERS, J.A.
:  I agree with the result of the case as 
    expressed by My Lord Chief Justice.  In my view, whether or not this is a 
    gift or a contract, the outcome of the case is destined to be the same because 
    the transaction cannot be unravelled and the parties are not able to be put 
    back into their original positions thus under the authority of
Gibbon 
    v. Mitchell
[1990] 3 All ER 338.  I do think that the remedy sought 
    by the appellant is available even on that authority.

[7]

SMITH, J.A.
: I agree with the reasons just expressed 
    by my colleague Madam Justice Saunders.

[8]

FINCH, C.J.B.C.
: The appeal is dismissed.

The Honourable Chief Justice Finch


